Hinman, J.
The plaintiff, as administrator of Jerusha French, seeks to recover a sum of money, which belonged to her, in her life-time, which the defendant received as her’s, *596from the hand of her conservator, and which has never been - repaid. Why ought not the plaintiff to recover it ?
1. It is said, that he has no right to bring this action, because the letter of administration describes the deceased as late of ‘ Easton, whereas in truth Easton was not incorporated until after her decease, and she lived and died in Weston, which is another probate district. There is nothing in this objection. Jerusha French lived, up to the time of her decease, in that part of Weston, which has since been incorporated into the new town of Easton, and has been constituted a probate district. She could not have been properly described as late of Weston, because that town is now without the jurisdiction of the court of probate, to which the settlement of her estate belongs; and to have gone into a statement of the fact, that she died previous to the incorporation of East-on, and upon the territory now constituting a part of it and of the new probate district, would be, to require a degree of particularity and certainty in the proceedings of courts of probate, which would be inconvenient in practice, and seems to be wholly unnecessary.
2. It is claimed, that, by the express agreement between the conservator and the defendant, the money was only to be paid during the life of said Jerusha French, in case it should be necessary for “her support;” and that after her decease, it was to be distributed and paid over to the heirs of the defendant’s mother, who are also, through her, heirs of said Jerusha; and that no recovery can be had, but by those to whom it was to be paid, by the terms of the agreement. It should be borne in mind, that this was not only the money of the deceased, but that it was treated as such, in the very contract between the conservator and the defendant. The parties attempt to settle her estate, before she was dead. This they could not do ; and it was a wrongful act in them, to attempt it. The conservator had no right to attempt, in this way, to dispose of the money of his ward. He could not know, that her reason would not be restored to her; and had such been the case, obviously, she could have called for her money, either from the conservator himself, or from any one, who, with full knowledge of the facts, had received it in aid of any such wrongful disposition of it. And what she could do, if alive, and capable of acting, her administrator can now do.
*5973. It is insisted, that the statute of limitations has attached to the claim. The defendant has continued to pay the interest on the money, down to very near the time of said Jeru-shah death. This is a recognition of the principal as still due. It is true, these payments were made to the conservator ; but they were made to him, as conservator; and, of course, recognize Jerusha as the principal, to whom the money belonged. This, we think, is sufficient to take the case out of the statute of limitations. We, therefore, advise the superior court, to render judgment for the plaintiff.
In this opinion the other Judges concurred.
Judgment for plaintiff.